DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 6/14/22.  Claims 1-8, 10, 17, 20, and 22 have been amended.  Claims 23-33 are canceled.  Claims 1-22 are pending.

Claim Objections
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al. (US 2015/0193579 A1).
(A) Referring to claim 1, Bruce discloses an electronic medical record (EMR) management system, comprising (para. 25 of Bruce): 
a data server configured to store a plurality of EMRs for a plurality of patients, wherein each EMR is associated with a different one of the plurality of patients (para. 25-29 of Bruce; The first server computer system 101 can be a host system, e.g., PACS, Electronic Medical Record (EMR), or other host system, that receives patient-related information including medical imaging data received from multiple sources including, e.g., physical media, medical imaging modalities (i.e., any device which acquires or generates medical imaging such as CT scanner, MRI scanner, x-ray image processor, ultrasound machine, image processing workstation, or other modalities), or other sources.); 
an imaging device configured to capture an image medically related to a specific patient and transmit the captured image (para. 25-29 of Bruce; The first server computer system 101 can be a host system, e.g., PACS, Electronic Medical Record (EMR), or other host system, that receives patient-related information including medical imaging data received from multiple sources including, e.g., physical media, medical imaging modalities (i.e., any device which acquires or generates medical imaging such as CT scanner, MRI scanner, x-ray image processor, ultrasound machine, image processing workstation, or other modalities), or other sources. The second server computer system 102 can be implemented as an intermediary computer system that can receive medical imaging data from one or more or all of the multiple sources, and transmit (e.g., by processing and routing) the medical imaging data to the first server computer system 101.); and 
an information management system communicatively coupled to the imaging device and to the data server, wherein the information management system is configured to receive the captured image from the imaging device, upon receiving the captured image, automatically associate the captured image with the specific patient, including associating the captured image with an EMR of the specific patient, and upon associating the captured image with the EMR of the specific patient, automatically store the captured image in the EMR of the specific patient in the data server (para. 25-29, 52, and 59-62 of Bruce; The second server computer system 102 can be implemented as an intermediary computer system that can receive medical imaging data from one or more or all of the multiple sources, and transmit (e.g., by processing and routing) the medical imaging data to the first server computer system 101. The second server computer system 102 can transfer the patient-related information to other computer systems such as the first server computer system 101 that hosts the information, PACS, computer systems that maintain Electronic Medical Records (EMRs), or other computer systems. In addition to the medical imaging data, the patient-related information can include information describing a patient or patient encounter (or both) with which the medical imaging data is associated. Such information can include the patient's personal information (e.g., name, contact information), the patient's care provider, patient diagnoses received from the provider, scheduled appointment information, and other information describing the patient or encounter or both.).  
 (B) Referring to claim 2, Bruce discloses wherein the information management system is configured to automatically associate the captured image to patient data corresponding to the specific patient, wherein the patient data is stored in the EMR of the specific patient (para. 25-27 of Bruce).  
(C) Referring to claim 3, Bruce discloses wherein the information management system is configured to store the captured image in the EMR of the specific patient in response to a user input received after the captured image is associated with the specific patient (para. 25-27 & 31 of Bruce).  
(D) Referring to claim 4, Bruce discloses wherein the information management system is configured to automatically store the captured image in the EMR of the specific patient in response to the information management system associating the captured image with the specific patient (para. 27 of Bruce).  
(E) Referring to claim 5, Bruce discloses wherein the imaging device is a scanner configured to read machine-readable codes in a code scanning mode and configured to capture images in an image capture mode (para. 9, 25, and 46 of Bruce).  
(F) Referring to claim 13, Bruce discloses wherein the information management system includes a user interface system configured to: receive a first user input, and configure the imaging device into the image capture mode based on the first user input (para. 9, 30, 34, and 47 of Bruce).  
(G) Referring to claim 14, Bruce discloses wherein the user interface system is configured to: receive a second user input, and configure the imaging device into the code scanning mode based on the second user input (para. 46 & 52 of Bruce).  
(H) Referring to claim 15, Bruce discloses wherein: the information management system includes a user interface system and a display device coupled to the user interface system, Page 4 of 7Attorney Docket No.: 2019D00002-US-01 wherein the user interface system is operable to launch a first GUI on the display device on a condition an image capture session is initialized by a first user input, and the user interface system is operable to configure the imaging device into an image capture mode for the image capture session in response to the first user input (para. 23-27, 31, & 32 of Bruce).  
(I) Referring to claim 16, Bruce discloses wherein: the user interface system is operable to close the first GUI on the display device on a condition the image capture session is terminated by a second user input (para. 47 & 48 of Bruce).  
(J) Referring to claim 17, Bruce discloses wherein the user interface system is operable to configure the imaging device in an original operation mode in response to the image capture session being terminated by the second user input, the original operation mode being an operation mode in which the imaging device was configured when the image capture session was initialized by the first user input (para. 47 & 48 of Bruce).  
(K) Referring to claim 18, Bruce discloses wherein the original operation mode is a code scanning mode in which the imaging device is configured to read machine-readable codes (para. 9 of Bruce).  
(L) Referring to claim 19, Bruce discloses wherein the display device is configured to automatically display the captured image in the first GUI in response to the imaging device transmitting the captured image to the user interface system (para. 33, 59, & 62 of Bruce).  
(M) Referring to claim 20, Bruce discloses wherein: the user interface system is operable to transmit the captured image to the data server in response to a second user input, and wherein the data server is configured to automatically store the captured image in the EMR of the specific patient upon receipt (para. 25-27 of Bruce).  
(N) Referring to claim 21, Bruce discloses wherein the user interface system is operable to display a second GUI on the display device, wherein the second GUI includes an image capture mode icon, which initializes the image capture session when selected by the first user input (para. 62 of Bruce).  
(O) Referring to claim 22, Bruce discloses wherein the machine- readable code includes at least one of barcodes, Quick Response (QR) codes, or radio-frequency identification (RFID) tags (para. 5 & 9 of Bruce).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0193579 A1) in view of Tran et al. (US 2012/0242501 A1).
(A) Referring to claims 8 and 9, Bruce does not disclose wherein: the imaging device is a medical device configured to measure a physiological parameter of the specific patient and generate information of the physiological parameter, wherein the captured image is a digital image of the generated information and wherein: the medical device is an electrocardiogram (ECG) machine and the generated information is an ECG tracing. 
	Tran discloses wherein: the imaging device is a medical device configured to measure a physiological parameter of the specific patient and generate information of the physiological parameter, wherein the captured image is a digital image of the generated information and wherein: the medical device is an electrocardiogram (ECG) machine and the generated information is an ECG tracing (para. 10, 15, 55, 330 of Tran).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Tran within Bruce.  The motivation for doing so would have been to measure vital parameters (para. 15 of Tran).
(B) Referring to claim 11, Bruce discloses wherein: the medical device is configured to generate the digital image and output the digital image as the captured image (para. 25 of Bruce).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0193579 A1) in view of Tran et al. (US 2012/0242501 A1), and further in view of Nielsen et al. (US 2011/0316704 A1).
(A) Referring to claim 10, Bruce and Tran do not disclose wherein the information management system is an anesthesia information management system configured to manage, track, and record an anesthesia care of the specific patient.
	Nielsen discloses wherein the information management system is an anesthesia information management system configured to manage, track, and record an anesthesia care of the specific patient (para. 4, of Nielsen).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Nielsen within Bruce and Tran.  The motivation for doing so would have been to ensure that key vital signs are stored and track patient progress over time (para. 4 of Nielsen).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0193579 A1) in view of Tran et al. (US 2012/0242501 A1), and further in view of Chernilo (US 2012/0290957 A1).
(A) Referring to claim 12, Bruce discloses wherein: the medical device includes a display that is configured to display the generated information (para. 25 & 33 of Bruce). 
Bruce and Tran do not disclose the medical device is configured to generate a screenshot of the display as the digital image.  
Chernilo discloses the medical device is configured to generate a screenshot of the display as the digital image (Fig. 1, item 20 and para. 73 & 96 of Chernilo).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Chernilo within Bruce and Tran.  The motivation for doing so would have been to save the display (para. 73 of Chernilo).



Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 6/14/22.
(1) Applicant argues that Bruce fails to disclose or fairly suggest that the second server computer system 102 "is configured to receive the captured image from the imaging device, upon receiving the captured image, automatically associate the captured image with the specific patient, including associating the captured image with an EMR of the specific patient, and upon associating the captured image with the EMR of the specific patient, automatically store the captured image in the EMR of the specific patient in the data server," as recited in claim 1. 

(A) As per the first argument, see paragraphs 25-29, 52, and 59-62 of Bruce.  Note that Bruce discloses that the second server computer system 102 can transfer the patient-related information to other computer systems such as the first server computer system 101 that hosts the information, PACS, computer systems that maintain Electronic Medical Records (EMRs), or other computer systems. In addition to the medical imaging data, the patient-related information can include information describing a patient or patient encounter (or both) with which the medical imaging data is associated. Such information can include the patient's personal information (e.g., name, contact information), the patient's care provider, patient diagnoses received from the provider, scheduled appointment information, and other information describing the patient or encounter or both (para. 27). Bruce also discloses the second server computer system 102 can grant access to the patient-related information to one or computer systems that have previously been authenticated to receive such information. For example, the second server computer system 102 can perform operations that can provide access to the patient-related information as EMRs (para. 28) and exchanging medical imaging data (para. 62). As such, the broadest reasonable interpretation of “upon receiving the captured image, automatically associate the captured image with the specific patient, including associating the captured image with an EMR of the specific patient, and upon associating the captured image with the EMR of the specific patient, automatically store the captured image in the EMR of the specific patient in the data server” would include the features of Bruce disclosed in the paragraphs mentioned above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686